Citation Nr: 0922748	
Decision Date: 06/17/09    Archive Date: 06/23/09

DOCKET NO.  05-13 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for residuals of left 
parietal giant meningioma, status-post resection, claimed as 
secondary to herbicide exposure.

2.  Whether new and material evidence has been received to 
reopen a service connection claim for residuals of 
eosinophilic granuloma from right parietal area of the skull, 
status-post excision, claimed as secondary to herbicide 
exposure.

3.  Entitlement to service connection for a seizure disorder, 
claimed as secondary to herbicide exposure.

4.  Entitlement to service connection for hearing loss of the 
left ear.

5.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

6.  Entitlement to service connection for depressive 
disorder, not otherwise specified.

7.  Entitlement to an initial compensable evaluation for 
service-connected hearing loss of the right ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran had active duty from April 1968 to April 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  

In a July 2005 rating decision, the RO continued a 20 percent 
evaluation for service connected diabetes mellitus.  In June 
2006, the RO received the Veteran's notice of disagreement.  
A statement of the case was issued in December 2006.  
However, the Veteran did not timely perfect an appeal.  An 
appeal consists of a timely filed NOD in writing and, after 
an SOC has been furnished, a timely filed Substantive Appeal.  
38 C.F.R. § 20.200.  Proper completion and filing of a 
Substantive Appeal are the last actions the appellant needs 
to take to perfect an appeal.  38 C.F.R. § 20.202.  As such, 
the increased rating matter for diabetes mellitus is not on 
appeal.  

The issues of entitlement to service connection for residuals 
of eosinophilic granuloma from right parietal area of the 
skull, status post excision, and PTSD are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The Veteran served in the Republic of the Vietnam during 
the Vietnam era, and is presumed to have been exposed to 
herbicides.  

2.  Residuals of left parietal giant meningioma, status-post 
resection, were not manifest during service, and are not 
otherwise attributable to service, to include exposure to 
herbicides.  

3.  A seizure disorder was not manifest during service, or 
within the first post-service year, and is not otherwise 
attributable to service, to include exposure to herbicides.  

4.  There is no evidence of left ear hearing loss disability 
for VA purposes during service or sensorineural left ear 
hearing loss within one year after discharge from service, 
and the medical evidence shows that the Veteran's currently 
shown left ear hearing loss disability is not related to 
active service.

5.  Depressive disorder did not have its onset during 
military service, a psychosis was not exhibited within one 
year following service, and the Veteran's depressive disorder 
is not otherwise related to his military service.

6.  Audiometric results in October 2003 and September 2006 
exhibit an exceptional hearing pattern in the right ear 
manifested by no worse than Level VI hearing acuity.
7.  The Veteran has not submitted evidence tending to show 
that his service-connected right ear hearing loss requires 
frequent hospitalization, is unusual, or causes marked 
interference with employment.


CONCLUSIONS OF LAW

1.  Residuals of left parietal giant meningioma, status-post 
resection were not incurred in or aggravated by service, and 
may not be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103-5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

2.  A seizure disorder was not incurred in or aggravated by 
service, and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103-5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

3.  Left ear hearing loss was not incurred in or aggravated 
by service, and sensorineural hearing loss may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
1112, 5103-5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).

4.  A depressive disorder was not incurred in or aggravated 
by military service, and a psychosis may not be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 
5103-5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2008).

5.  The criteria for an initial compensable evaluation for 
right ear hearing loss are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.85, 4.86, Diagnostic 
Code 6100 (2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

In this case, letters sent to the Veteran in September 2003, 
October 2003, and January 2004 informed him of what evidence 
was required to substantiate the service connection claims 
and of his and VA's respective duties for obtaining evidence.  
Also, the Veteran was informed as to how disability ratings 
and effective dates are assigned as set out in Dingess, 
supra.

Moreover, the Veteran's increased rating claim for right ear 
hearing loss arises from his disagreement with the initial 
evaluation following the grant of service connection.  Courts 
have held that once service connection is granted the claim 
is substantiated, additional notice is not required and any 
defect in the notice is not prejudicial. Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims folder contains the 
Veteran's service treatment records, VA and private medical 
evidence, article pertinent to Agent Orange, and the 
Veteran's contentions.  Also, the Veteran had an opportunity 
to provide testimony at a personal hearing before the 
undersigned Veterans Law Judge.  Significantly, neither the 
Veteran nor his representative has identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  Hence, no further notice or 
assistance to the appellant is required to fulfill VA's duty 
to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

II.  Service Connection

Generally, service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110. For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity 
in service is not established, a showing of continuity of 
symptoms after discharge is required to support the claim.  
Id.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In addition, certain chronic diseases, to include organic 
diseases of the nervous system, such as epilepsy or seizures, 
may be presumed to have been incurred during service if they 
first become manifest to a compensable degree within one year 
of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Psychosis may be presumed to have been incurred in service, 
if the evidence shows that such disease became manifest to a 
degree of 10 percent or more within one year from separation 
from active service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008).

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999). 

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 
7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a Veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

In this case, in July 2003, the Veteran filed a claim for 
"neurological disability," secondary to Agent Orange 
exposure.  Additional development was accomplished to 
ascertain what specific neurological disability the Veteran 
was actually claiming.  By way of history, private treatment 
records show that the Veteran suffered brain damage as a 
result of a motor vehicle accident and a mine accident in 
1973-1974.  Moreover, in 2001, the Veteran was seen for 
complaints of seizures, and was found to have a left parietal 
giant meningioma.  He underwent a left frontal parietal 
craniotomy and complete parasagittal meningioma resection.  
He continues to experience seizures.  Based on the evidence, 
the issues were characterized as service connection claims 
for residuals of left parietal meningioma, and a seizure 
disorder, both claimed as secondary to Agent Orange exposure.  
As noted in the introduction, the new and material evidence 
claim for residuals of eosinophilic granuloma from right 
parietal area of the skull, status-post excision, is 
addressed in the remand portion of this decision.

A Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, and has a 
disease listed at 38 C.F.R. § 3.309(e) shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
Veteran was not exposed to any such agent during that 
service.  See 38 C.F.R. § 3.307 (2008).

In this case, the fact that the Veteran had Vietnam service 
is undisputed, as his DD-214 confirms service in Vietnam and 
his service treatment records show that he was medically 
treated while serving in Vietnam.  Therefore, he is entitled 
to a presumption of exposure to herbicide agents

VA regulations provide that, if a Veteran was exposed to an 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; type 2 diabetes; Hodgkin's disease; Chronic 
lymphocytic leukemia (CLL); multiple myeloma; Non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); and, soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  Presumptive service connection 
for these disorders as a result of Agent Orange exposure is 
warranted if the requirements of 38 C.F.R. § 3.307(a)(6) are 
met.  38 C.F.R. § 3.309(e).

The National Academy of Sciences, after reviewing pertinent 
studies, did not feel that the evidence warranted altering 
its prior determination that there was inadequate or 
insufficient evidence of an association between exposure to 
herbicide agents and the subsequent development of any other 
disabilities.  See Notice, 67 Fed. Reg. 42600 (2002).

On review, the Board finds that service connection for the 
Veteran's residuals of left parietal giant meningioma, 
status-post resection, and a seizure disorder, is not 
warranted on a presumptive basis, as secondary to in-service 
herbicide exposure, to include Agent Orange.  Significantly, 
meningiomas and seizure disorders are not disabilities 
recognized by the Secretary as warranting a presumption of 
service connection.  38 C.F.R. § 3.309(e).  Moreover, as 
noted, the Secretary specifically noted that a presumption of 
service connection based on exposure to herbicides used in 
the Republic of Vietnam during the Vietnam Era is not 
warranted for brain tumors, such as a meningioma.  Given the 
foregoing, the Board concludes that presumptive service 
connection is not warranted for Veteran's residuals of left 
parietal giant meningioma, status-post resection, and seizure 
disorder.

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
Veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  The United States Court of Appeals for Veterans 
Claims (Court) has specifically held that the provisions of 
Combee are applicable in cases involving Agent Orange 
exposure.  McCartt v. West, 12 Vet. App. 164, 167 (1999).

Here, the Board finds that service connection on a direct 
basis is also not warranted.  In this regard, there is no 
competent evidence of neurological treatment, diagnoses, or 
complaints during service or for many years thereafter.  Nor 
is there evidence of a nexus between pertinent disabilities 
and service.  As noted, the evidence shows that the Veteran 
was first diagnosed with a parietal giant meningioma and 
seizures in 2001, decades following service discharge.  

The Veteran has not claimed that seizures and/or residuals of 
left parietal giant meningioma, status-post resection had 
onset in service.  He claimed that these disabilities are 
related to his presumed exposure to herbicides in service.  
The Veteran is competent to report his symptoms.  Layno v. 
Brown, 6 Vet. App. 465 (1994).  However, as a layperson, he 
is not competent to give a medical opinion on diagnosis, 
causation, or aggravation of a medical condition.  Bostain v. 
West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998); citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

The Board declines to obtain a medical nexus opinion with 
respect to the Veteran's service connection claims for 
parietal meningioma, and seizure disorder.  As noted, there 
were no findings of pertinent disabilities in service or for 
many years after service.  Thus, while there is a current 
diagnosis of such disabilities, there is no true indication 
that they are associated with service, to include exposure to 
herbicides.  See Charles v. Principi, 16 Vet. App. 370 
(2002).  In view of the absence of pathology in service, and 
the first suggestion of pertinent disability many years after 
active duty, relating the residuals of left parietal 
meningioma status post resection and a seizure disorder to 
service, to include herbicide exposure, would certainly be 
speculative.  The Board notes that service connection may not 
be based on a resort to pure speculation or even remote 
possibility.  See 38 C.F.R. § 3.102 (2008).  The duty to 
assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  38 U.S.C.A. § 5103A(a)(2).

In sum, the objective evidence shows that the left parietal 
giant meningioma, and seizure disorder were not manifested 
during service, or for many years thereafter, and the 
preponderance of the evidence is against a finding that 
pertinent disabilities are related to service, to include 
Agent Orange exposure therein.

The benefit of the doubt is to be resolved in the claimant's 
favor in cases where there is an approximate balance of 
positive and negative evidence in regard to a material issue.  
However, in this case, the preponderance of the evidence is 
against a finding of service connection for residuals of left 
parietal giant meningioma, status-post resection, and a 
seizure disorder, and the benefit of the doubt doctrine is 
not for application in this case.  See Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).

b.  Hearing Loss - Left Ear

The Veteran is seeking service connection for left ear 
hearing loss.  Hearing loss disability is defined by 
regulation.  For purposes of applying the laws administered 
by VA, impaired hearing will be considered to be a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the above 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2008).
Service connection will also be presumed for certain chronic 
diseases, including sensorineural hearing loss, if manifest 
to a compensable degree within one year after discharge from 
service.  See 38 C.F.R. §§ 3.307, 3.309 (2008).

In Hensley v. Brown, 5 Vet. App. 155 (1993), the United 
States Court of Appeals for Veterans Claims (Court) stated 
that 38 C.F.R. § 3.385 does not preclude service connection 
for a current hearing disability where hearing was within 
normal limits on audiometric testing at separation from 
service.  Id. at 159.  The Court explained that, when 
audiometric test results at the Veteran's separation from 
service do not meet the regulatory requirements for 
establishing a "disability" at that time, the Veteran may 
nevertheless establish service connection for a current 
hearing disability by submitting competent evidence that the 
current disability is causally related to service.  Id. at 
160.  The Court cited with approval a medical text, which 
states that the threshold for normal hearing is zero decibels 
to 20 decibels and higher threshold levels indicate some 
degree of hearing loss.  Id. at 157.

The Veteran currently has a hearing loss disability of the 
left ear for VA purposes, thereby satisfying the first 
element of his service connection claim.  

However, there is no competent evidence of hearing loss in 
service.  Upon induction in September 1967, the Veteran 
underwent audiometric testing.  Pure tone thresholds, in 
decibels, were as follows:




HERTZ



AVG
1000
2000
3000
4000
RIGHT
Not 
reported
-5
-5
blank
0
LEFT
Not 
reported
00
10
blank
5

On separation examination in March 1970, pure tone 
thresholds, in decibels, were as follows:




HERTZ



AVG
1000
2000
3000
4000
RIGHT
Not 
reported
5
10
blank
15
LEFT
Not 
reported
5
5
blank
10

Significantly, there were no auditory complaints, treatment, 
or hearing loss diagnoses during service.  

In addition to there being no evidence of left ear hearing 
loss during active service, there is no evidence of 
sensorineural hearing loss to a compensable degree within the 
first post-service year.  The record reflects that the 
Veteran underwent an audiogram by a private physician in 
1978, almost 10 years after service.  At that time, the 
private physician, Dr. B.W.S., noted that the Veteran had a 
35 to 40 percent loss of hearing in the left ear, in 
pertinent part, in the speech range.  

The first evidence of left ear hearing loss for VA purposes 
is an October 2003 VA examination report, dated many decades 
following the Veteran's discharge from service.  Evidence of 
a prolonged period without medical complaint, and the amount 
of time that elapsed since military service, can be 
considered as evidence against the claim.  Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).

There is also no evidence of a nexus between the current left 
ear hearing loss and service.  In this regard, the October 
2003 VA audiologist opined that it is less likely that the 
Veteran's hearing loss is related to service.  Rather, the 
audiologist opined that the Veteran's hearing loss is related 
to post-service occupational noise exposure, closed head 
injury, and treatment for brain injury.   

Without medical evidence of a nexus, direct service 
connection for hearing loss is not warranted.  As the 
preponderance of the evidence is against the Veteran's claim, 
the benefit of the doubt provision does not apply.  Service 
connection for left ear hearing loss is not warranted.

c.  Depression

In this case, the competent medical evidence shows that the 
Veteran has a current psychiatric disability, diagnosed as 
depressive disorder, not otherwise specified.  See VA 
treatment notes dated in 2003.  The Veteran has also been 
diagnosed with PTSD, however his service connection claim for 
PTSD is discussed in the remand portion of this decision.

There is no evidence of psychiatric treatment, complaints, or 
diagnoses during service.  

There is also no evidence of a psychosis within the first 
post-service year.  Review of the record shows that the 
Veteran had been a psychiatric patient of Dr. D.B.G., a 
private physician since October 1974.  Dr. D.B.G. noted that 
after the Veteran's injury at the mine in 1974, he developed 
a severe conversion neurosis.  Dr. D.B.G noted that attempts 
to obtain employment were unsuccessful primarily because of 
the Veteran's high anxiety and depression.  See January 1979 
correspondence from the Veteran's a disability examiner with 
the state of Arizona.

In November 1974, the Veteran underwent a psychological 
testing.  The consulting psychologist noted that in his view, 
there were significant organic difficulties which are placing 
a heavy burden on his shaky hold on reality.  The 
psychologist further indicated that both latent schizophrenic 
symptoms as well as organic symptoms appeared present.

In May 1976, the Veteran was admitted to the hospital for 
psychiatric complaints.  Final diagnosis was status-post 
apparent automobile accident, and chronic conversion problem.  

According to a neuropsychological report dated in January 
1979, a number of behavior deficits were identified that 
appear to correlate with impaired brain function.  

Recent VA treatment records show a diagnosis of depressive 
disorder, not otherwise specified.

Based on the above, there is no documented psychiatric 
treatment during service or for approximately five years 
following the Veteran's separation from service.  In this 
regard, the Board notes that evidence of a prolonged period 
without medical complaint, and the amount of time that 
elapsed since military service, can be considered as evidence 
against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).

Moreover, there is no evidence of a nexus between the current 
depressive disorder and service.

The Veteran testified that his depression was due to his 
other medical problems; he did not place its onset in 
service.   See April 2007 hearing Transcript, p. 14.  As 
noted, the Veteran is competent to report his symptoms 
because this requires only personal knowledge, not medical 
expertise, as it comes to him through his senses.  Layno v. 
Brown, 6 Vet. App. at 470.  As a lay person, however, he is 
not competent to offer opinions on medical diagnosis or 
causation, and the Board may not accept unsupported lay 
speculation with regard to medical issues.  See Moray v. 
Brown, 5 Vet. App. 211 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 482 (1992).

Based on the foregoing, the Board concludes that the 
Veteran's current depressive disorder was not incurred during 
service, nor is a psychosis shown within the first post-
service year.  As the preponderance of the evidence is 
against the claim, the reasonable doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b) (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


III.  Increased Rating Claim

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4. Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 
2002).  Evaluation of a service-connected disorder requires a 
review of the Veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2008); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt 
arises regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2008).  
If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2008), the 
regulations do not give past medical reports precedence over 
current findings. Francisco v. Brown, 7 Vet. App. 55 (1994).  
When the appeal ensues from the Veteran's disagreement with 
the evaluation assigned in connection with the original grant 
of service connection, as is here, the potential for the 
assignment of separate, or "staged" ratings for separate 
periods of time, based on the facts found, must be 
considered.  Fenderson v. West, 12 Vet. App. 119 (1999).

Where the evidence contains factual findings that show a 
change in the severity of symptoms during the course of the 
rating period on appeal, assignment of staged ratings would 
be permissible.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).

In this case, the Veteran filed a service connection claim 
for hearing loss in July 2003. 

In October 2003, the Veteran underwent a VA audiological 
examination.  He reported a gradual decrease in hearing since 
discharge from service.  He indicated that he cannot hear 
much without his hearing aids.  

Pure tone thresholds, in decibels, were as follows:




HERTZ



AVG
1000
2000
3000
4000
RIGHT
74
70
75
65
85
LEFT
75
65
85
75
75

Speech recognition score was 100 percent in the right ear, 
and 84 percent in the left ear.

In the April 2004 rating decision, the RO granted service 
connection for hearing loss of the right ear and assigned a 
noncompensable evaluation, effective July 29, 2003.  The 
Veteran perfected a timely appeal of the April 2004 rating 
decision.

Evaluations for defective hearing are based upon organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, along with the 
average hearing threshold level as measured by pure tone 
audiometry tests. See 38 C.F.R. § 4.85 (2008).  "Pure tone 
threshold average" is the sum of the pure tone thresholds at 
1000, 2000, 3000 and 4000 Hertz, divided by four.  38 C.F.R. 
§ 4.85(d) (2008).  To evaluate the degree of disability for 
service-connected hearing loss, the rating schedule 
establishes eleven auditory acuity levels, designated from 
level I for essentially normal acuity, through level XI for 
profound deafness.  See 38 C.F.R. § 4.85 (2008).

When the pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIA, whichever results in the higher numeral.  
When the pure tone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIA, 
whichever results in the higher numeral. That numeral will 
then be elevated to the next higher Roman numeral. Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(b) (2008).

VA treatment notes dated in 2005 show diagnoses of 
sensorineural hearing loss.

In September 2006, the Veteran underwent another VA 
audiological examination.  Pure tone thresholds, in decibels, 
were as follows:




HERTZ



AVG
1000
2000
3000
4000
RIGHT
71
70
70
65
80
LEFT
68
60
75
65
70

Speech recognition score was 82 percent in the right ear, and 
72 percent in the left ear.

There is also an exceptional hearing pattern in right ear 
because the puretone thresholds at 1000, 2000, 3000, and 4000 
Hertz were 55 decibels or more on October 2003 and September 
2006 examinations.  See 38 C.F.R. § 4.86(a) (2008). 
Therefore, the Board may use an alternative method to 
evaluate the right ear hearing impairment.

Considering the October 2003 findings, under Table VI, when 
the column for average pure tone decibel loss of 74 is 
intersected with the line for 100 percent discrimination, the 
resulting designation is II for the right ear.  Under Table 
VIA, a pure tone threshold average of 74 results in a 
designation of VI.  Therefore, a higher value (VI) is 
obtained using Table VIA. 

Next, Table VII must then be consulted for assignment of a 
percentage evaluation and assignment of a diagnostic code.  
With a numeric designation of VI for the right ear and I for 
the left ear, the point of intersection on Table VII requires 
assignment of a noncompensable rating under Diagnostic Code 
6100.

Considering the September 2006 findings, under Table VI, when 
the column for average pure tone decibel loss of 71 is 
intersected with the line for 82 percent discrimination, the 
resulting designation is IV for the right ear.  Under Table 
VIA, a pure tone threshold average of 71 results in a 
designation of VI.  Therefore, a higher value (VI) is 
obtained using Table VIA. 

Next, Table VII must then be consulted for assignment of a 
percentage evaluation and assignment of a diagnostic code.  
With a numeric designation of VI for the right ear and I for 
the left ear, the point of intersection on Table VII again 
requires assignment of a noncompensable rating under 
Diagnostic Code 6100.  

Accordingly, the Board concludes that an initial compensable 
evaluation for right ear hearing loss is not warranted.  The 
evidence reflects that the Veteran's symptoms have remained 
constant throughout the course of the period on appeal and, 
as such, staged ratings are not warranted.

The Veteran currently wears hearing aids.  He contends that 
his right ear hearing loss is more severe than VA 
acknowledges, and that he is deserving of a compensable 
disability evaluation for his service-connected right ear 
hearing loss. While the Veteran's statements may be 
considered credible with regard to his subjective complaints 
pertaining to his hearing problem, the Board notes that 
medical diagnoses involve questions that are beyond the range 
of common knowledge and experience.  Rather, they require the 
special knowledge and experience of a trained medical 
professional.  Because the record does not show that the 
Veteran is a medical professional, with the training and 
expertise to provide clinical findings regarding the degree 
of disability associated with his service connected hearing 
loss, his statements are not competent evidence for the 
purpose of establishing entitlement to a higher disability 
evaluation for that disability.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).

Finally, to accord justice in an exceptional case where the 
scheduler standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2008).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular scheduler standards. The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. §3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identity 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. § 3.321 (b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

Here, the evidence does not suggest that this case presents 
an exceptional or unusual disability picture such that the 
Veteran is unable to secure and follow substantially gainful 
employment due to service-connected right ear hearing loss, 
or otherwise render a schedular rating impractical.  Having 
reviewed the record with these mandates in mind, the Board 
finds no basis for further action.  VAOPGCPREC 6-96 (1996).


ORDER

Entitlement to service connection for residuals of the left 
parietal giant meningioma, status-post resection, claimed as 
secondary to herbicide exposure, is denied.

Entitlement to service connection for a seizure disorder, 
claimed as secondary to herbicide exposure, is denied.  

Entitlement to service connection for hearing loss of the 
left ear is denied.

Entitlement to service connection for depressive disorder, 
not otherwise specified, is denied.

Entitlement to an initial compensable evaluation for right 
ear hearing loss is denied.


REMAND

The Veteran is also seeking service connection for residuals 
of eosinophilic granuloma of the right parietal area of the 
skull, status-post excision.  Such claim was initially denied 
by the RO in a March 1997 rating decision.  Thereafter, the 
Veteran sought reopen such claim, which was denied by the RO 
in March 2000 and again in October 2001, as the newly 
submitted evidence did not show a nexus between pertinent 
disability and inservice herbicide exposure.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held, 
in part, that VA's duty to notify a claimant seeking to 
reopen a claim included advising the claimant of the evidence 
and information that is necessary to reopen the claim and VA 
must notify the claimant of the evidence and information that 
is necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.  It further 
held that VA must, in the context of a claim to reopen, look 
at the bases for the denial in the prior decision and to 
respond with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.

VCAA letters of record do not pertain to the service 
connection claim for residuals of eosinophilic granuloma of 
the right parietal area of the skull, status-post excision, 
and therefore do not comply with the Kent ruling.

The Veteran is also seeking service connection for PTSD.  He 
asserts that during service, he witnessed a crash between a 
military helicopter and a small spotter plane.  He indicates 
that all persons in the helicopter were killed, including 
some of his friends who were fellow mail clerks.  He also 
stated that his command base was under mortar fire attacks.  
In support of his claim, he submitted a "Vietnam Combat 
Certificate," which reflects that the Veteran "faithfully 
served his county with the 15th Admin Co. of the 1st Cavalry 
Division (Airmobile) in the Republic of Vietnam for the 
period from April 1968 to April 1969.

Correspondence dated in March 2003 from a Licensed Clinical 
Psychologist, K.M., Psy.D. of the Vet Center.  Such 
psychologist diagnosed the Veteran with mild chronic PTSD 
from Vietnam Service.  

Given the foregoing, the Board finds that further development 
is necessary.  The Veteran's service personnel records are 
associated with the claims folder, however, there is no 
indication that the RO has attempted to corroborate the 
Veteran's claimed stressors. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the Veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) that (1) notifies the Veteran 
of the evidence and information necessary 
to reopen the service connection claim 
for residuals of eosinophilic granuloma 
from right parietal area of the skull, 
status-post excision and (2) notifies the 
Veteran of what specific evidence would 
be required to substantiate the element 
or elements needed to grant the Veteran's 
service connection claim (i.e., competent 
evidence of a nexus between pertinent 
disability and service, to include 
herbicide exposure).  This notice is 
outlined by the Court in Kent, supra.  
The notification letter should also 
advise the Veteran of the evidence and 
information that is necessary to 
establish entitlement to his underlying 
service connection claim.

2.  The RO should prepare a letter asking 
the U.S. Army and Joint Services Records 
Research Center (JSRRC) to provide any 
available information that might 
corroborate the Veteran's alleged in- 
service stressor(s).  Provide JSRRC with 
a description of the alleged stressors 
identified by the Veteran, to include the 
reported helicopter crash on or about 
November 1968 at Pho Bai, and mortar fire 
attacks on his unit, the 15th Admin Co. 
of the 1st Cavalry Division (Airmobile) 
on or about November 1968 through January 
1969.
 
Provide JSRRC with copies of any 
personnel records obtained showing 
service dates, duties, and units of 
assignment.

3.  Following the above, the RO must make 
a specific determination, based upon the 
complete record, with respect to whether 
the Veteran was exposed to a stressor(s) 
in service, and if so, what was the 
nature of the specific stressor(s).  The 
RO must specifically render a finding as 
to whether the Veteran "engaged in combat 
with the enemy," taking into 
consideration the Veteran's receipt of a 
Vietnam Combat Certificate for the period 
from 4/68 to 4/69.  

If the RO determines that the record 
establishes the existence of a 
stressor(s), the RO must specify what 
stressor(s) in service it has determined 
is established by the record.  In 
reaching this determination, the RO 
should address any credibility questions 
raised by the record.

4.  If the RO determines that the record 
establishes the existence of a 
stressor(s), then the RO should schedule 
the Veteran for a VA psychiatric 
examination to determine whether he meets 
the diagnostic criteria for PTSD based on 
any verified stressor(s).  The RO must 
specify for the examiner what, if any, 
stressor(s) that it has determined are 
established by the record and the 
examiner must be instructed that only 
those events may be considered for the 
purpose of determining whether the 
Veteran was exposed to a stressor in 
service. The examination report should 
reflect review of pertinent material in 
the claims folder.

If a diagnosis of PTSD is made, the 
examiner should specify (1) whether each 
alleged stressor found to be established 
by the record by the RO was sufficient to 
produce PTSD; (2) whether the remaining 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied; 
and (3) whether there is a link between 
the current symptomatology and one or 
more of the inservice stressors found to 
be established by the record by the RO 
and found to be sufficient to produce 
PTSD by the examiner.  Any opinion should 
be reconciled with the opinion provided 
by K.M., Psy.D. of the Vet Center in 
March 2003 and the private medical 
reports reflecting treatment for post-
traumatic neurosis dated from 1974-1978 
following a post service motor vehicle 
accident.   

The examination report should include the 
complete rationale for all opinions 
expressed.  All necessary special studies 
or tests, to include psychological 
testing and evaluation, such as the 
Minnesota Multiphasic Personality 
Inventory, and the Mississippi Scale for 
Combat-Related PTSD, should be 
accomplished.  The entire claims folder 
and a copy of this REMAND must be made 
available to the examiner prior to the 
examination.

5.  Thereafter, the RO should re-
adjudicate the Veterans' new and material 
evidence claim for residuals of 
eosinophilic granuloma from right 
parietal area of the skull, status-post 
excision, and the service connection 
claim for PTSD, taking into consideration 
any newly obtained evidence.  If the 
benefits sought on appeal remain denied, 
the Veteran and his representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


